MUita/ry pay; non-regulars; readjustment pay upon involuntary release from active duty. — Plaintiffs seek readjustment payment pursuant to 10 U.S.C. § 687(a) on account of alleged involuntary discharges from active military service, after serving less than 4 years but more than 4y2 years of continuous active duty. Defendant contends that plaintiffs have not fulfilled the 5 years continuous active duty requirement and that they are not assisted by the so-called “rounding” provision of Sec. 687(a) (2). On May 28, 1974 in Cass v. United States, 417 U.S. 72, the Supreme Court held that the “rounding” provision, as is clear from the statute’s legislative history, applies only in computing the amount of readjustment pay, and not in determining eligibility therefor ; hence, a Reservist must serve a minimum of 5 full years of continuous active duty before his involuntary release in order to qualify for readjustment 'benefits. The above-identified cases came before the court on defendant’s motions for judgment on the pleadings and in certain cases on plaintiffs’ motions for summary judgment or motion for judgment on the pleadings. In consideration of the motions and in light of Gass, supra, the court on September 20,1974, by orders, granted defendant’s motions, denied plaintiffs’ motions, and dismissed the petitions.